Citation Nr: 0720918	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1954 to 
January 1957.  He died in August 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's claims.  Although the appellant initially 
requested and was scheduled for a Travel Board hearing, she 
later withdrew that request in writing in April 2004.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran died in August 2002, at age 67, from cardiac 
arrest due to or as a consequence of coronary artery disease, 
with approximate interval between onset and death of months, 
and another significant condition which contributed to death 
but which was not related to the cause of death was 
metastatic oropharyngeal cancer.  

3.  At the time of his death, the veteran had been granted 
service connection for septal deviation with partial 
occlusion of the left nostril with a noncompensable 
evaluation, and a non-disfiguring nasal scar with a 
noncompensable evaluation.  

4.  No objective clinical or other competent evidence on file 
provides any plausible evidentiary basis for concluding that 
the veteran's death from heart disease and cancer was 
proximately related to a service-connected disability, or any 
other incident, injury or disease of active military service.  

5.  Although there was a pending claim for increase for the 
veteran's service-connected septal deviation with partial 
left nostril occlusion at the time of the veteran's death, a 
preponderance of the evidence on file does not show that the 
veteran had a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side sufficient to 
warrant the award of the next higher 10 percent evaluation, 
for accrued benefits purposes.  

6.  An award of DIC under 38 U.S.C.A. § 1318 is not warranted 
because the veteran was not continuously rated totally 
disabled by reason of service-connected disabilities for a 
period of 10 years or more immediately preceding his death.  




CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).  

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.1000, 4.96. Diagnostic Code 6502 
(2006).  

3.  The criteria for an award of DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in 
September 2002, prior to the issuance of the initial adverse 
rating decision now on appeal from March 2003.  This 
notification informed her of the evidence necessary to 
substantiate her claims, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised she submit any relevant evidence in her possession.  
The veteran's service medical records and certain medical 
records in the years following service were already on file.  
All recent records of the veteran's treatment, including 
records of his terminal hospitalization and a death 
certificate, were collected for review.  The claims folder 
was referred to a VA physician for review and the production 
of an opinion consistent with VCAA at 38 C.F.R. § 5103A(d).  
The appellant does not argue, nor does the evidence on file 
suggest that there remains any additional outstanding 
relevant evidence which has not been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including heart disease, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Any disability which is 
shown to be proximately due to or the result of another 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must be 
singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Periodic monetary benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed two years, are referred to as accrued benefits, and 
shall upon the death of such individual be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the veteran's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4).  

Dependency and indemnity compensation (DIC) will be paid to a 
veteran's surviving spouse if a veteran who dies, not as the 
result of his own willful misconduct, was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Analysis:  During service, the veteran was injured in a motor 
vehicle accident, and sustained a simple comminuted fracture 
of the nasal bones and a laceration of the upper lip and nose 
without artery or nerve involvement.  There was debridement 
and suture of the wound of the upper lip, and a closed 
reduction of the fractured nasal bones.  At service 
separation, the veteran was noted to have a deviated nasal 
septum on the left.  

Following service separation, service connection was granted 
for a non-disfiguring nasal scar with a noncompensable 
evaluation, and for septal deviation with partial occlusion 
of the left nostril with a 10 percent evaluation, both made 
effective from service separation in January 1957.  However, 
based upon findings of sustained improvement in the airway, 
the compensable evaluation was reduced to noncompensable 
effective in November 1963.  The veteran next filed a claim 
for increase with respect to his deviated septum in 
July 2002, but he died the following month before this claim 
was initially addressed or adjudicated.  

The certificate of death reports that the veteran died in 
August 2002 from cardiac arrest due to or as a consequence of 
coronary artery disease, and it was recorded that the 
approximate interval between the onset of coronary arteries 
and death was a period of "months."  The death certificate 
also listed one other significant condition contributing to 
death, but not related to the cause of death, of metastatic 
oropharyngeal cancer.  

In September 2002, a private doctor (RLW) wrote a detailed 
summary of the veteran's care and treatment during his 
terminal hospitalization at the Saratoga Springs Hospital in 
New York.  The veteran had apparently traveled to New York 
from his home in North Carolina to visit his son.  He had 
previously been diagnosed with oropharyngeal carcinoma, and 
had been treated with chemotherapy and radiation therapy in 
the oropharynx.  He had more recently been discovered to have 
an apical mass in the right lung, prior to coming to 
Saratoga, and had been planned for additional chemotherapy at 
the Veterans Hospital in Durham, North Carolina.  Prior to 
arrival in Saratoga, he had been having anorexia with some 
shortness of breath on exertion.  When he arrived in 
Saratoga, he accidentally fell and was seen in the emergency 
room and found to have a hip fracture.  He was noted to be in 
respiratory failure and required oxygen.  His previously 
noted shortness of breath with exertion was now present with 
minimal exertion and he was hospitalized.  An orthopedist saw 
the veteran in consultation and felt that the fracture would 
require initial bed rest and analgesics, but no surgery given 
his overall clinical situation.  Oxygen was administered 
because of some swelling in the leg, and some diuretic 
therapy was given as well as antibiotic therapy.  There had 
been some tachycardia noted on the monitor when he was first 
admitted.  Less than 24 hours after arrival to the Saratoga 
Springs Hospital, the veteran had a cardiopulmonary arrest 
and died.  

It is the appellant's central contention that the veteran's 
service-connected nasal injury was much worse than the zero 
percent which had been assessed for many years, and resulted 
in chronic nasal problems including sinusitis with chronic 
drainage and an extremely restricted airway.  She argued that 
the initial injury and its effects over the veteran's 
lifetime contributed to the veteran's death.  

In November 2002, the claims folder was provided to a VA 
physician for review and the production of an opinion.  The 
VA physician wrote that the veteran had apparently died from 
coronary artery disease.  He was also suffering from 
metastatic oropharyngeal cancer.  There was a history of 
injury to the nose and face while on active duty which was 
repaired, but he continued to have some problems with his 
nasal septum.  The certificate of death noted heart disease 
to be the principal cause of death.  Review of the medical 
records did not reveal an exact time of onset of the heart 
disease, although it was noted that the veteran had 
hypertension and heart disease at all times during his recent 
VA treatment.  It was this physician's opinion that the 
veteran's service-connected septal nasal deviation did not 
cause or contribute materially or substantially to cause his 
death.  

A review of the clinical record reveals that in the several 
years leading up to the veteran's death, he had positive 
diagnoses for diabetes mellitus, gastroesophageal reflux 
disease, hypertension, right-eye blindness from age eight, 
and coronary artery disease.  In 2001, VA treatment records 
noted that the veteran had seen a dentist regarding 
complaints of jaw pain, and the dentist identified a 
laceration at the left base of the tongue and referred the 
veteran for further examination at which time a tumor was 
identified along the medial aspect of the left mandibular 
ramus in the area of the palatoglossal arch.  This tumor was 
identified as oropharyngeal cancer of the parotid gland.  
Symptoms associated with this included throat pain, nausea, 
and chronic virus-like symptoms involving a runny nose and 
cough.  Around this time, there are also clinical notations 
that the veteran may have had pneumonia.  Treatment records 
also unfortunately indicate that this primary site of cancer 
metastasized to other areas of the body including one or both 
lungs.  Later X-ray studies revealed pleural thickening and 
pleural effusion.  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The death certificate and medical 
statements on file identify the principal cause of death as 
coronary artery disease.  The veteran certainly did not have 
coronary artery disease at any time during service, or to a 
compensable degree within one year after service separation 
in January 1957.  There is simply no objective evidence on 
file which shows or suggests that the veteran's heart disease 
directly causing his death was related to any incident, 
injury or disease of active military service.  

The death certificate also lists the veteran's metastatic 
oropharyngeal cancer, which was also possibly a terminal 
condition, but the veteran's metastasized oral cancer was 
specifically noted to be another significant condition 
contributing to death, but not relating to the cause of 
death, which was coronary artery disease.  Nonetheless, there 
is a complete absence of any competent clinical evidence 
which in any way shows or suggests that the veteran's 
oropharyngeal cancer was in any way caused by or attributable 
to his service-connected nasal injury during service.  The 
private physician who wrote a summary of the veteran's 
terminal hospitalization in September 2002 did not support 
the appellant's contention in any way, and the VA physician 
who reviewed the claims folder in November 2002 specifically 
opined that the veteran's nasal injury was entirely unrelated 
to the veteran's cause of death.  The appellant herself is 
not shown to have the requisite medical expertise to provide 
any form of  competent clinical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran sustained a simple comminuted fracture of the 
nasal bones during service which was reduced without surgery 
and the original treatment records reveal no artery or nerve 
involvement in the broken nose or in the upper lip 
lacerations.  It is clear that the veteran had a degree of 
airway impairment from a deviated left nasal septum for the 
remainder of his lifetime, but there is simply no evidence of 
any kind indicating that this injury or its chronic residuals 
in any way caused or contributed to heart disease, the 
principal cause of the veteran's death, or to oropharyngeal 
cancer of the parotid gland, an arguable contributing cause 
of the veteran's death.  Entitlement to service connection 
for the cause of the veteran's death, as a basis for an award 
of dependency and indemnity compensation to the appellant, is 
not warranted.  

With respect to a claim for accrued benefits, it is clear 
that the veteran had filed a claim for an increased 
evaluation for his service-connected nasal deformity in the 
month prior to his death in July 2002.  Because there was a 
pending claim which had not been finally adjudicated prior to 
the veteran's death, the governing regulation would allow VA 
to pay the appellant any increase which was warranted based 
upon the evidence in the file at the date of death and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement.  

As noted above, although the veteran was initially evaluated 
with a 10 percent evaluation based upon complete occlusion of 
a single nostril from 1957 to 1963, he was reduced to 
noncompensable in 1963, and that evaluation remained in 
effect until the veteran's death.  There was on file, at the 
time of the veteran's death, a private ear, nose and throat 
examination from August 1985 which indicated that the veteran 
had a long history of nasal obstructive symptoms.  He had a 
known nasal septal deformity since the time he had been 
injured during military service.  The doctor wrote that he 
had a significant obstruction of both nasal chambers to the 
right and left.  In April 1989, it was recorded that the 
veteran had occasional sinusitis for approximately one year.  
It was also recorded that he could not breathe at all through 
the left side, but always got better on medication.  

The Board also notes that the veteran apparently filed a 
claim for service connection for chronic sinusitis as 
secondary to his nasal injury during service in the 1980's, 
and this claim was denied by the RO.  Further, in 
October 1988, the RO's denial was affirmed in a decision 
issued by the Board in October 1988.  When the veteran was 
examined by VA in October 1985, he denied typical signs and 
symptoms of a sinus disability, and there was no objective 
sign of current infection upon examination.  Sinus palpation 
was nontender.  The impression from a VA examination at that 
time included probably allergy and partial left airway 
obstruction, not accompanied by sinus infection.  No 
additional defects were noted on VA examination conducted the 
following year in June 1986.  Finally, an examination 
conducted in November 2001, noted that the veteran's nares 
were within normal limits, although with narrow canals.  

By the time the veteran filed his final claim for increase 
one month prior to his death in August 2002, the treatment 
records on file clearly reveal that the veteran's 
oropharyngeal cancer had metastasized to both his lungs, left 
posterior rib and possibly to the pelvis.  The treatment 
records during the veteran's final months clearly reveal that 
he had chronic throat pain, cough productive of brownish 
phlegm, pain with swallowing, shakiness, and nausea with oral 
intake, with virus-like symptoms, but these symptoms were not 
medically attributable to the veteran's nasal fracture or 
deviated nasal septum, but were instead clearly attributable 
to his metastasized oropharyngeal cancer.  There are, indeed, 
a considerable quantity of VA outpatient treatment records 
documented ongoing care and treatment for the veteran's 
multiple problems in the months prior to his death, and there 
records do note a series of chronic symptoms, but none of 
these records in indicate that these chronic symptoms were in 
any way causally related to the veteran's fractured nose or 
deviated septum.  These records do routinely note the veteran 
had a deviated nasal septum which was treated with Flonase.  

The veteran's fractured nose with deviated septum has long 
been evaluated in accordance with 38 C.F.R. § 4.96, 
Diagnostic Code 6502.  A deviated nasal septum, only through 
trauma, with a 50 percent obstruction of the nasal passage on 
both sides, or complete obstruction on one side, warrants a 
10 percent evaluation.  A loss of part of the nose with 
exposure of both nasal passages warrants a 30 percent 
evaluation.  

A review of the clinical evidence on file does not support a 
finding that the veteran had a 50 percent obstruction of both 
nasal passages or a complete obstruction on one side 
sufficient for an award of a compensable 10 percent 
evaluation.  Although a single private medical record from 
April 1989, and on file at the date of the veteran's death, 
did indicate that the veteran was totally blocked on the left 
side, the balance of all of the remaining evidence on file 
does not support this finding or a finding that the veteran 
was 50-percent obstructed on both nasal passages.  
Accordingly, entitlement to an increased evaluation for the 
veteran's service-connected septal deviation with partial 
occlusion of the left nostril for accrued benefit purposes is 
not warranted.  

Finally, an award of dependency and indemnity compensation 
may not be made in accordance with 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22, because the veteran was not in receipt of a 
100 percent evaluation for a period of 10 years prior to his 
death.  He was, in fact, noncompensably evaluated by VA at 
all times from 1963 until the time of his death in 2002.  

The Board has considered the reasonable doubt provisions of 
the governing laws and regulations in light of the objective 
evidence on file in the veteran's claims folder, but the 
evidence on file with respect to each issue discussed is not 
in relative equipoise.  A preponderance of the evidence on 
file is against a claim for service connection for the cause 
of the veteran's death, for accrued benefits, and for DIC 
under 38 U.S.C.A. § 1318.  There is simply no objective 
competent medical evidence on file which in any way supports 
a finding that the veteran's death from heart disease, and 
possibly oronasal pharyngeal cancer, was in any way causally 
related to any incident, injury or disease of active military 
service 45 years prior to his death.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002) is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


